          Case 2:21-cr-00306-CDJ Document 1 Filed 08/11/21 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                     CRIMINAL NO.

                                                             DATE FILED:

PETER BRAUNER                                                VIOLATIONS:
                                                             18 u.s.c. $ 666(a)(1)(a), @) (theft
                                                             from organization receiving federal
                                                             funds - 1 count)
                                                             18 U.S.C. $ 1343 (wire fraud - I
                                                             count)
                                                             18 U.S.C. $ 2 (aiding and abetting)
                                                             Notices of forfeiture


                                      INFORMATION
                                             COUNT ONE


THE UNITED STATES ATTORNEY CHARGES THAT:

                                         BACKGROUND

At all times material to this information:

                l.     The Southeastem Pennsylvania Transportation Agency ("SEPTA") was a

metropolitan transportation authority providing rail, trolley, and bus services to p.rssengers

within Philadelphi4 Pennsylvania, and the surrounding counties     as   well as service between the

states of Delaware and New Jersey.

               2.      SEPTA was an organization, and an agency ofa state govemment, which

received annual benefits in excess of$10,000 under federal programs involving gmnts, contracts,

subsidies, loans, guarantees, and other forms of federal assistance.
         Case 2:21-cr-00306-CDJ Document 1 Filed 08/11/21 Page 2 of 13




                    3.     SEPTA issued "procurement cards," also known as P-Cards, which

operated as SEPTA credit cards, to management level employees working in SEPTA's Bridges

and Buildings Department        ("BBD"). The BBD was responsible for maintaining, repairing, and

renovating SEPTA facilities throughout Philadelphia. SEPTA provided written rules and

procedures to the BBD employees conceming the use ofthese cards.

                    4.     SEPTA rules allowed the P-Cards to be used for legitimate business

reasons to purchase materials and equipment forjobsites when there was an emergency need            for

those items and they were not available in SEPTA's stock system. Under SEPTA rules, most

materials for   a   jobsite should have been purchased in advance of the project through the purchase

order ("PO") process.

                    5.     Consistent with the purpose of the P-Cards, SEPTA rules further limited

the use of the cards. Beginning in or around 2017, the limits for individual P-Cards were (1) a

maximum of $1,000 for a single transaction; (2) a maximum of $4,000 for daily purchases; and

(3) no more than four transactions per day. Employees were not permitted to artificially break up

purchases to hide violations     ofthe rules, e.g., by making multiple smaller purchases to avoid

crossing the $1,000 threshold, also known as "fragmenting." Pior lo 2017, these limits were

lower, i.e., $500 for a single transaction and $2,000 for daily purchases.

                    6.     Defendant PETER BRAUNER was a Maintenance Manager in SEPTA's

BBD. In that position, he supervised other employees in the BBD.

                    7.     Mark Irvello, charged elsewhere, was the owner and operator of MSI Tool

Repair and Supply and AM Services and Supplies (collectively referred to here as
                                                                                       *MSD,



                                                     ')
         Case 2:21-cr-00306-CDJ Document 1 Filed 08/11/21 Page 3 of 13




located at 7343 West Chester Pike in Upper Darby, Pemsylvania. MSI sold tools and other

construction products to various customers, including SEPTA, through employees in the BBD.

               8.      Stanley Woloff, charged elsewhere, was the owner and operator   of

Advantage Industrial Supply ("AIS"), located at 2137 East Tioga Street in Philadelphia,

Pennsylvania. AIS sold indusnial supplies and other products to various customers, including

SEPTA, through employees in the BBD.

               9.     David Abell, Rodney Martinez, Stephen Kish, Jesse Fleck, James Tumer,

and John Brady, all charged elsewhere, along with individuals known to the United States

Attomey and identified here   as Manager #1,   Matager #2, Manager #3, and Manager #4, were

managers in SEPTA's BBD. Defendant PETER BRAUNER. along with Abell, Martinea                Kish

Fleck, Tumer, Brady, Manager #1, Marager #2, Manager #3, and Manager #4, were agents         of

SEPTA who were issued P-cards and were trusted to use those cards to make work-related

purchases on behalf of SEPTA. These managers supervised numerous employees in the BBD

and held the following positions:

                      a.      David Abell was a Senior Director of Maintenance;

                      b.       Rodney Martinez was a Senior Director of Maintenance;

                      c.       Stephen Kish was a Director of Maintenance;

                      d.       Jesse Fleck was a   Director of Maintenance;

                      e.       James Tumer was a Maintenance Manager;

                      f.       John Brady was a Maintenance Manager;

                      g.       Manager #1 was a Maintenance Manager;

                      h.       Manager #2 was a Maintenance Manager;

                                                   3
         Case 2:21-cr-00306-CDJ Document 1 Filed 08/11/21 Page 4 of 13




                        i.     Manager #3 was a Maintenance Manager; and

                        J.     Manager #4 was a Maintenance Manager.



       THE ORIGIN AND HISTORY OF THE FRAUD AND BIUBERY SCHEME

               10.      In or about 2013, David Abell separately agreed, first with Mark [rvello of

MSI, and then with Stanley Woloffof AIS (collectively "the vendors"), to engage with each of

them in a fiaud and bribery scheme against SEPTA. Abell agreed with the vendors that the

vendor would provide Abell with regular cash payments for Abell's personal benefit and that the

vendor would falsely bill SEPTA through the P-Card system for items that the vendor was not

providing to SEPTA. The false charges would cover the cash payments to Abell plus as much as

double that amount to provide an equal share of fraud proceeds for the vendor.

               I   1.   David Abell and the vendors understood and agreed that the vendors

would make these cash payments to Abell not only to generate fraud proceeds for themselves,

but also to maintain and grow the vendors' business with SEPTA. As part of this understanding

and agreement, Abell purchased goods for SEPTA from MSI and AIS and encouraged and

directed other SEPTA managers and employees in the BBD, including those identified above in

paragraph 9, to make purchases from MSI and AIS. Those managers and employees followed

Abell's direction and made purchases from MSI and AIS.

               12.      After agreeing to engage in this scheme, David Abell regularly solicited

and demanded cash payments from the vendors. Mark Irvello and Stanley Woloffthen regularly

provided cash to Abell, generally in amounts between $1,000 and $2,000 per month. The

vendors then charged the P-Cards of SEPTA managers for numerous items that they did not


                                                 .+
          Case 2:21-cr-00306-CDJ Document 1 Filed 08/11/21 Page 5 of 13




provide to SEPTA to cover the cash they gave to Abell and to generate substantial fraud

proceeds for themselves.

               13.     David Abell identified for the vendors the items for which to charge

SEPTA on the P-Cards to make the charges appear legitimate and conceal the fraud from SEPTA

and authorities. Specifically, at Abell's direction, the vendors then billed SEPTA for products

that SEPTA might use, but in fact, did not need at that time. Similarly, at Abell's direction, the

vendors also billed SEPTA for products that they did provide to SEPTA, but billed SEPTA for

substantially more of those products than they actually provided. The vendors thus combined

legitimate with fraudulent billing, making the scheme diffrcult to detect.

               14.     Working with David Abell and other BBD managers, the vendors used the

managers' P-Cards interchangeably to make it easier to generate fiaud proceeds and bill SEPTA

without exceeding the transactional limits on the individual P-Cards. The vendors thus used any

manager's P-Card for transactions without regard for who was making a purchase or engaging in

fraud with them.

               15.     Mark Irvello and Stanley Woloffprovided David Abell with cash

payments on a rcgular basis, approximately twice per month, from in or about 2013 until Abell

left the employment of SEPTA on or about May 25,2016.

               16.     Approximately one year before David Abell left the employment       of

SEPTA, he retired from his position as Senior Director of Maintenance and became a contractor

for SEPTA, continuing to work in SEPTA's BBD as he did as a manager. SEPTA replaced Abell

with Rodney Martinez, making Martinez the new Senior Director of Maintenance. Abell trained

Martinez in his new position and introduced Martinez to the cash-payment aspect of the fraud

                                                  5
          Case 2:21-cr-00306-CDJ Document 1 Filed 08/11/21 Page 6 of 13




scheme.

               17.    Vendors Mark Irvello and Stanley Woloffthen made regular cash

payments to David Abell and Rodney Martinez and continued to falsely bill SEPTA for products

that they did not provide to SEPTA, as described above. The false billing covered the cash

payments to Abell and Martinez and provided fraudulent proceeds for the vendors.

               18.    Several other SEPTA BBD managers, including defendant PETER

BRAUNER and those identified above in paragraph 9, engaged in similar fraud activity with

vendors Mark Irvello and Stanley Woloff. Those managers solicited the vendors for cash and

personal items at no cost to the SEPTA managers. The vendors agreed to provide the cash and

personal items to the managers, and as the parties further understood and agreed, the vendors

fraudulently billed SEPTA to cover the cost of those payments and products and to generate

additional fraud proceeds for the vendors.

               19.    Vendors Mark Irvello and Stanley Woloffprovided the cash and other

items to the SEPTA managers as requested, both to generate fraud proceeds for themselves and

to ensure that they continued to obtain and increase business from SEPTA.

From in or about 2013 through in or about 2019, vendors Mark Irvello and Stanley Woloff,

through their companies, each became one of SEPTA's largest billers on the P-Card. In doing so,

Irvello defrauded SEPTA of more than $540,000, and Woloff defrauded SEPTA of more than

$330,000.




                                                6
          Case 2:21-cr-00306-CDJ Document 1 Filed 08/11/21 Page 7 of 13




                 THE DEFENDANT'S INVOLVEMENT IN THE SCHEME

               20.     In or about 2016, defendant PETER BRAUNER began to participate rn

the fraud scheme against SEPTA. Defendant BRAUNER separately asked both Mark Irvello and

Stanley Woloffto provide him with personal products at no cost to defendant BRAUNER.

Irvello and Woloff agreed to provide defendant BRAUNER with those personal products.

Defendant BRAUNER and the vendors understood and agreed that the vendors would use the

SEPTA P-Cards to fraudulently bill SEPTA for those personal products and generate additional

fraud proceeds for the vendors, in the manner discussed above in paragraph 13.

               21.    From in or about 2016 through in or about 2018, as part ofthis scheme,

defendant PETER BRAUNER obtained from Mark Irvello and Stanley Woloffnumerous

personal items that Irvello and Woloff fraudulently billed to SEPTA through the P-Card system.

The total value ofthose products was at least $19,000, resulting in at least $33,000 in fraudulent

billing to SEPTA. The products included, among others, a $5,600 backhoe attachment, a

computer, a gas grill, and automobile parts.

               22.     From in or about 2016 through in or about 2018, in the Eastem District   of

Penr:sylvania and elsewhere, defendant

                                      PETERBRAUNE&

an agent ofSEPTA, an organization, and an agency     ofa   state govemment, which received

annual benefits from 2016 through 2018 in excess of$10,000 under federal programs involving

grants, contracts, subsidies, loans, guarantees, and other forms of federal assistance, knowingly

embezzled, stole, obtained by fraud, and otherwise without authority, knowingly converted, to



                                                 7
         Case 2:21-cr-00306-CDJ Document 1 Filed 08/11/21 Page 8 of 13




the use ofany person other than the rightfirl owner, and intentionally misapplied, and aided and

abetted the embezzlement, stealing, obtaining by fraud, conversion, and misapplication of.

property that was valued at more than $5,000 and was owned by, and under the care, custody,

and control of SEPTA.

               In violation of Title 18, United States Code, Sections 666(a(1)(A), (b) and 2.




                                                8
         Case 2:21-cr-00306-CDJ Document 1 Filed 08/11/21 Page 9 of 13




                                         COUNT TWO

THE I]NITED STATES ATTORNEY FURTHER CIIARGES THAT:

               1.     Paragraphs I through 22 of Count One of this information are

incorporated here.

               2.     From in or about 2016 through in or about 2018, in the Eastem District   of

Pennsylvania and elsewhere, defendant

                                      PETERBRAT]NER,

alone and with co-schemers known to the United States Attomey, devised and intended to devise

a scheme to defraud and to obtain money and property   of SEPTA by means offalse and

Iiaudulent pretenses, representations, and promises.

               3.     On or about September 20, 2017, in the Eastem District of Pennsylvania

and elsewhere, defendant

                                      PETERBRATNIER,

alone and with co-schemers known to the United States Attorney, ior the purpose ofexecuting

the scheme described above, and attempting to do so, knowingly caused to be transmitted by

means of wire communication in interstate and foreign commerce signals and sounds travelling

fiom Philadelphi4 Pennsylvania, to Akron, New York, for Staniey Woloffs purchase of a
*WM6600 back hoe attachment" from W.M. Power Equipment Company, for approximately

$5,140 for defendant BRAUNER.

               In violation of Title 18, United States Code, Section 1343.




                                                9
         Case 2:21-cr-00306-CDJ Document 1 Filed 08/11/21 Page 10 of 13




                                      \OTICE OF T ()R.[ EITLRE \O.             1



THE UNITED STATES ATTORNEY FURTIIER CHARGES TIIAT:

                I   .         As a result ofthe violation of Title 1 8, United States Code, Section

666(a)(1\A), (b),       set   forth in this information, defendant

                                              PETERBRAUNER

shall forfeit to the United States ofAmerica any property, real or personal, which represents or is

traceable to the gross receipts obtained, directly or indirectly, as a result ofsuch a violation,

including, but not limited to, the sum of $19,646.

                2.            If any of the property   subject to forfeiture, as a result of any act or

omission of the defendant:

                              (a)     cannot be located upon the exercise of due diligence;

                              O)      has been transferred or sold to, or deposited    with,   a   third party;

                              (c)     has been placed beyond the      jurisdiction ofthe Court;

                              (d)     has been substantially diminished     in value; or

                              (e)     has been commingled        with other property which cannot be divided

                                      without diffrculty;

it is the intent of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property ofthe defendant up to the value of the property subject to forfeiture.

                All pursuant to Title       18, United States Code, Section 982(aX3XA).




                                                            t0
            Case 2:21-cr-00306-CDJ Document 1 Filed 08/11/21 Page 11 of 13




                                     NOTICE OF FORFIITURI NO.2

THE I]NITED STATES ATTOR}TEYFURTHER CHARGES TTIAT:

                     1.     As a result of the violation of Title 1 8, United States Code, Section 1343,

set forth in this information, defendant

                                             PETERBRAT'NER

shall forfeit to the United States ofAmerica any property, real or personal, that constitutes or is

derived from proceeds traceable to the commission of such violations, including, but not limited

to, the sum of $ 19,646.

                     2.     Ifany ofthe property subject to forfeiture,    as a result   of any act or

omission of the defendant:

                            (a)      cannot be located upon the exercise ofdue diligence;

                            O)       has been transferred or sold to, or deposited   with,   a   third party;

                            (c)      has been placed beyond the    jurisdiction ofthe Court;

                            (d)      has been substantially diminished in value;    or

                            (e)      has been commingled      with other property which caruIot be divided

                                     without difficulty;

it   is the intent   ofthe United   States, pur$umt to   Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other




                                                         ll
         Case 2:21-cr-00306-CDJ Document 1 Filed 08/11/21 Page 12 of 13




property ofthe defendant up to the value ofthe property subject to forfeiture.

               All pursuant to Title   28, United States Code, Section 2461(c) and   Title   18, United


States Code, Section 981(a)(l )(C).



                                                          )
                                                                L                      'r7Y
                                                       ARBITTIER
                                               ACTING UNITED STATES AtrTONXSY




                                                  T2
      Case 2:21-cr-00306-CDJ Document 1 Filed 08/11/21 Page 13 of 13




        No._ _ _ _ _ _ _ _ _ _
                         UNITED STATES DISTRICT COURT

                                 Eastern District of Pennsylvania

                                            Criminal Division

                     THE UNITED STATES OF AMERICA
                                                               vs.

                                                PETER BRAUNER


                                            INFORMATION
                                               Count(s)

18 U.S.C. § 666(a)(1)(A), (b) (theft from organization receiving federal funds - 1 count)
                        18 U.S.C. § 1343 (wire fraud - 1 count)
                           18 U.S.C. § 2 (aiding and abetting)
                                   Notices of forfeiture


                                                     A true bill.
                       _____________________________________________________________________
                                                     Foreman

                   Filed in open court this _________________________________day,
                         Of ________________________A.D. 20_____________
                    __________________________________________________________________________________________
                                                       Clerk

                                         Bail, $___________________________
